

114 HR 6177 IH: Accountability in Rulemaking Act
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6177IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2016Mr. DeFazio introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the Office of Information and Regulatory Affairs and the head of
			 each Federal agency to increase transparency in the regulatory review
			 process, and for other purposes.
	
 1.Short titleThis Act may be cited as the Accountability in Rulemaking Act. 2.Regulatory review transparency (a)Unified regulatory agenda (1)EstablishmentNot later than December 31, March 31, June 30, and September 30, of each year, the head of each agency shall submit to the Administrator of the Office of Information and Regulatory Affairs a unified regulatory agenda. The Administrator shall make each unified regulatory agenda available on a public website in an accessible format.
 (2)ContentsThe unified regulatory agenda shall contain a list of each regulation under development or review by the agency. Each entry for a regulation shall include, at a minimum, the following:
 (A)A regulation identifier number. (B)A brief summary of the regulation.
 (C)The legal authority for the regulation. (D)A statement of whether the Administrator has declared the regulation a significant regulatory action.
 (E)The stage in the process of issuing the regulation. (F)A statement of whether the regulation has been submitted to the Administrator for review.
 (G)Any legal deadline for the regulation, including the Public Law number of the statute that mandates such a deadline.
 (H)Any written communication between an employee or officer of the agency and an employee or officer of the Office of Information and Regulatory Affairs regarding the regulation.
 (I)Any communication received from the Administrator regarding the regulation describing why further consideration of the regulation is necessary.
 (3)GuidanceNot later than 6 months after the date of the enactment of this Act, the Administrator shall review agency compliance with the provisions of this subsection and provide recommendations to bring any noncompliant agency into compliance.
				(b)Significant regulatory action review
 (1)In generalNot later than 90 days after the date on which the unified regulatory agenda is submitted under subsection (a)(1), the Administrator shall review each significant regulatory action listed in the agenda to ensure each action is consistent with applicable law.
 (2)Extension of review periodThe deadline for review described in paragraph (1) may be extended— (A)once by not more than 30 days upon written approval of the Director of the Office of Management and Budget; and
 (B)at the request of the head of the issuing agency. (3)Documentation of extensionThe Administrator shall provide written documentation of the reasoning for any extension of review of a regulation made under paragraph (3) and include such documentation in the unified regulatory agenda listing for the regulation.
 (4)Third-party communicationDuring any review process of a significant regulatory action described in this subsection— (A)an employee or officer of the Office of Information and Regulatory Affairs may not meet with an individual who is not a Federal employee or officer regarding the substance of such action unless a representative from the issuing agency has been invited;
 (B)within 10 working days of receipt of any written communication regarding the substance of such action from an individual who is not a Federal employee or officer, the Administrator shall provide such communication to the issuing agency; and
 (C)within 10 working days of any oral communication regarding the substance of such action with an individual who is not a Federal employee or officer, the Administrator shall provide the date and the name or names of individuals involved in such communication to the issuing agency.
					(5)Documentation of changes
 (A)Office of Information and Regulatory Affairs changesThe Administrator shall document any change made by the Office of Information and Regulatory Affairs to a significant regulatory action during the review process under this subsection and make such change available on a public website in a redline or other easily understood format.
 (B)Agency changesAfter the Administrator has reviewed a significant regulatory action under this subsection, the head of an agency shall document any change made by the agency to the regulation and make such change available on a public website in a redline or other easily understood format.
 (6)Return letterFor each significant regulatory action that the Administrator returns to an agency for further consideration of any provision, the Administrator shall provide the issuing agency with a written explanation of why further consideration is necessary.
 (c)Agency removal of a regulationWith regard to any proposed regulation that was listed and subsequently removed from a unified regulatory agenda, the head of the agency shall publish a written explanation for such removal on a publicly available website.
 (d)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Office of Information and Regulatory Affairs.
 (2)AgencyThe term agency has the meaning given that term in section 3502 of title 44, United States Code, but does not include an independent regulatory agency as that term is defined in such section.
 (3)RegulationThe term regulation— (A)means an agency statement of general applicability and future effect, which the agency intends to have the force and effect of law, that is designed to implement, interpret, or prescribe law or policy or to describe the procedure or practice requirements of an agency; and
 (B)does not include— (i)regulations issued in accordance with the formal rulemaking provisions of sections 556 and 557 of title 5, United States Code;
 (ii)regulations that pertain to a military or foreign affairs function of the United States, other than procurement regulations and regulations involving the import or export of non-defense articles and services; and
 (iii)regulations that are limited to an agency organization, management, or personnel matters. (4)Regulatory actionThe term regulatory action means any substantive action by an agency normally published in the Federal Register that promulgates or is expected to lead to the promulgation of a final regulation, including notices of inquiry, advance notices of proposed rulemaking, and notices of proposed rulemaking.
 (5)Significant regulatory actionThe term significant regulatory action means any regulatory action that is likely to result in a regulation that may— (A)have an annual effect on the economy of $167,000,000 or more, adjusted annually for inflation to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, rounding to the nearest $1,000,000;
 (B)adversely affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, or State, local, or tribal governments or communities;
 (C)create a serious inconsistency or otherwise interfere with an action taken or planned by another agency;
 (D)materially alter the budgetary impact of entitlements, grants, user fees, or loan programs or the rights and obligations of recipients therein; or
 (E)raise novel legal or policy issues arising out of legal mandates. 